       Case 2:18-cv-00800-ECM-SRW Document 43 Filed 10/31/19 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

MARIE CARASTRO,                                 )
                                                )
         Plaintiff,                             )
                                                )
v.                                              )   CIVIL ACT. NO. 2:18-cv-800-ECM
                                                )                [wo]
ALABAMA DEPARTMENT OF                           )
PUBLIC HEALTH, et al.,                          )
                                                )
         Defendants.                            )

                         MEMORANDUM OPINION and ORDER

         Now pending before the Court is a motion to dismiss Plaintiff’s third amended

complaint (Doc. 38)1 filed on July 26, 2019, by the Alabama Department of Public Health

(ADPH), Dennis Blair, Mia Sadler, and Lisa Pezent (collectively “the Defendants”).

         The Plaintiff, Marie Carastro, originally filed a complaint in this case on September

14, 2018 (Doc. 1). In her third amended complaint, the Plaintiff brings a claim for violation

of the Age Discrimination in Employment Act (ADEA) (count one); claims for retaliation

claim under the Rehabilitation Act of 1973 (count two); and a hostile work environment

claim in violation of Rehabilitation Act (count three) (Doc. 37).

         For the reasons that follow, the Defendants’ motion is due to be GRANTED.

                                    I.     LEGAL STANDARD

         “To survive a motion to dismiss [for failure to state a claim], a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible


1
    The original motion to dismiss (Doc. 38) was replaced by a corrected copy. (Doc. 39-1).
     Case 2:18-cv-00800-ECM-SRW Document 43 Filed 10/31/19 Page 2 of 10



on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678. “Determining whether a

complaint states a plausible claim for relief [is] . . . a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. at 679.

       In analyzing a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), the Court assumes the factual allegations in the complaint to be true. However,

“if allegations [in the complaint] are indeed more conclusory than factual, then the court

does not have to assume their truth.” Chaparro v. Carnival Corp., 693 F.3d 1333, 1337

(11th Cir. 2012) (citing Mamani v. Berzain, 654 F.3d 1148, 1153–54 (11th Cir. 2011)).

“[A] plaintiff’s obligation to provide the grounds of his entitlement to relief requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Twombly, 550 U.S. at 555.

                                        II.     FACTS

       The facts as alleged in the third amended complaint are as follows:

       Carastro was employed with the ADPH for approximately thirty years. At the time

her employment ended in October of 2018, she worked as a Licensure & Certification

Surveyor of nursing homes and related facilities.

       The Plaintiff filed multiple charges of discrimination with the Equal Employment

Opportunity Commission (“EEOC”), including charges in December 2015, September

2016, March 2017, and July 2017.

                                                2
     Case 2:18-cv-00800-ECM-SRW Document 43 Filed 10/31/19 Page 3 of 10



       In March 2017, Carastro received a letter from State Health Officer Thomas Miller

stating that she was accused of being argumentative and of engaging in inappropriate

behavior at long-term care facilities. As a result, she had a pre-suspension hearing, and a

recommendation was made to the ADPH that she receive a seven-day suspension without

pay from June 3, 2017 to June 9, 2017. In September 2018, Carastro received a letter

notifying her of a pre-termination conference. On October 9, 2018, she was terminated.

She appealed and entered into a settlement with the State Personnel Department whereby

she was reinstated to her position and allowed to retire effective April 1, 2019.

       The Plaintiff alleges that nursing home facilities staffs were told by ADPH

employees that she has Alzheimer’s and no longer surveys by herself. (Doc. 37 at ¶15,

¶38). She also alleges that when she was allowed to survey, the ADPH forced her to go on

long-distance travel by herself. She finally alleges that ADPH employees asked her when

she was going to retire, and often subjected her to bullying, physical abuse, and verbal

abuse. (Doc. 37 at ¶42).

                                  III.    DISCUSSION

       The Defendants seek dismissal of the Plaintiff’s retaliation claims in count two and

hostile work environment claim in count three.

       A. Retaliation Claims

       To establish a prima facie case of retaliation, a plaintiff must show that she (1)

engaged in a statutorily protected activity, (2) suffered an adverse employment action, and

that (3) there was a causal connection between the protected activity and the adverse

employment action. Crawford v. Carroll, 529 F.3d 961, 970 (11th Cir. 2008); see also

                                             3
     Case 2:18-cv-00800-ECM-SRW Document 43 Filed 10/31/19 Page 4 of 10



Burgos-Stefanelli v. Sec'y, U.S. Dep't of Homeland Sec., 410 F. App'x 243, 245 (11th Cir.

2011) (stating “we assess retaliation claims pursuant to the Rehabilitation Act under the

framework we use in assessing Title VII retaliation claims.”).

       The Defendants argue that the Plaintiff has not alleged plausible facts to

demonstrate that she engaged in a statutorily protected activity. See Standard v. A.B.E.L.

Servs., Inc., 161 F.3d 1318, 1328 (11th Cir. 1998) (stating, “to satisfy the first element of

the prima facie case, it is sufficient that an employee have a good faith, objectively

reasonable belief that his activity is protected by the statute.”). Specifically, the Defendants

contend that there are no facts alleged to support a claim that the ADPH regarded her as

disabled because the Plaintiff relies on third-party perceptions that she had Alzheimer’s.

(Doc. 42 at 2). The Defendants cite to a case holding that an employer did not regard an

employee as disabled because “knowledge that an employee has visited a doctor and receipt

of a conclusory doctor's excuse, without more, do not plausibly underpin an employer's

perception that the employee suffers from a disability.” Surtain v. Hamlin Terrace Found.,

789 F.3d 1239, 1247 (11th Cir. 2015).

       The third amended complaint alleges that nursing home facilities staffs have been

told by the ADPH that the Plaintiff has Alzheimer’s and does not survey by herself

anymore. (Doc. 37 at ¶15, ¶38). The Plaintiff reiterates in her brief that this is an allegation

of fact that “nursing homes have been told by ADPH that she ‘has Alzheimer’s’” and “does

not survey by herself anymore” to show that ADPH regarded her as impaired. (Doc. 41 at

4). This Court concludes, therefore, that instead of relying solely on allegations of the

perception of third parties, the third amended complaint sufficiently pleads facts to show

                                               4
     Case 2:18-cv-00800-ECM-SRW Document 43 Filed 10/31/19 Page 5 of 10



that persons at the ADPH regarded the Plaintiff as having Alzheimer’s, and links that

condition to a limitation that she no longer conducts surveys by herself, so as to withstand

the motion to dismiss.

       The Defendants also move to dismiss the retaliation claims on the basis that there is

no causal connection between any protected activity and adverse employment action.

       To establish a causal connection, a plaintiff has to demonstrate that the protected

activity and the adverse action are not completely unrelated. Higdon v. Jackson, 393 F.3d

1211, 1220 (11th Cir. 2004); see also Burgos-Stefanelli, 410 F. App'x at 246. In cases in

which plaintiffs attempt to establish causation through temporal proximity, the temporal

proximity must be “very close.” Clark County Sch. Dist. v. Breeden, 532 U.S. 268, 273

(2001).

       In her third amended complaint, the Plaintiff alleges that the Defendants retaliated

against her by suspending her and later terminating her. (Doc. 37 at 7). For the suspension

aspect of her claim, the Plaintiff argues that in “March 2017, shortly after filing the second

EEOC charge in September 2016,” (Doc. 41 at 8), she received a letter notifying her of

pre-suspension. The approximately six-month period between the charge in September

2016 and the notice of pre-suspension in March of 2017 is too long a period of time to

establish causation. See Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir.

2007) (holding that a “three to four month disparity between the statutorily protected

expression and the adverse employment action is not enough” to establish causation).

Accordingly, the claim of retaliation through suspension is due to be dismissed.



                                              5
     Case 2:18-cv-00800-ECM-SRW Document 43 Filed 10/31/19 Page 6 of 10



       The Plaintiff argues that she has pleaded facts to show that her termination was in

retaliation for protected activity, namely that a pre-termination conference was scheduled

three days before her notice of right to sue expired and a decision was made to terminate

her less than a month after she filed suit. (Doc. 41 at 9).

       The Defendants argue that receipt of a notice of right to sue is not a protected

activity. In Curtis v. Broward Cty., 292 F. App'x 882, 885 (11th Cir. 2008), cited by the

Defendants, the court held that the protected act which began the measurement of temporal

proximity was the filing of a complaint, not receipt of the notice of right to sue.

Furthermore, the Supreme Court has characterized as “utterly implausible,” a suggestion

that a right-to-sue letter which is issued by the EEOC, and which is not action taken by the

employee, is a protected activity. See Breeden, 532 U.S. at 273. Therefore, the allegations

of the timing of the notice of right to sue do not sufficiently plead causation in this case.

       In her brief, the Plaintiff also references the filing of this lawsuit as protected activity

after which her termination occurred. Although previously given the opportunity to amend

her complaint, the Plaintiff did not identify the filing of this lawsuit as protected activity in

the third amended complaint.

       Even considering the September 14, 2018 date of the original complaint as a date of

protected activity, however, the Plaintiff has not alleged sufficient facts to support

causation. She was terminated on October 9, 2018, but it is alleged in the third amended

complaint that on September 10, 2018, the Plaintiff received a letter notifying her of a pre-

termination conference. (Doc. 37 at ¶32).



                                                6
     Case 2:18-cv-00800-ECM-SRW Document 43 Filed 10/31/19 Page 7 of 10



       The law is clear that “in a retaliation case, when an employer contemplates an

adverse employment action before an employee engages in protected activity, temporal

proximity between the protected activity and the subsequent adverse employment action

does not suffice to show causation.” Drago v. Jenne, 453 F.3d 1301, 1308 (11th Cir. 2006).

This is true even if the adverse employment action was “not yet definitively determined.”

Breeden, 532 U.S. at 272.

       In this case, accepting the allegations of the third amended complaint as true that

there was a pre-termination conference before her termination, the October 9 termination

is not causally connected to the filing of the lawsuit as a matter of law. See id. In addition,

because the notice of pre-termination conference was received on September 10, before the

Plaintiff filed suit on September 14, there can be no causation. See Entrekin v. City of

Panama City Fla., 376 F. App'x 987, 996 (11th Cir. 2010) (holding that because the

challenged actions occurred prior to the filing of the lawsuit, a causal link between the

protected activity and the adverse employment actions cannot be established by temporal

proximity). Finally, the time period beginning with her EEOC charge on July 3, 2017, and

ending with the notice of pre-termination conference on September 10, 2018, is too long

to support causation. See Thomas, 506 F.3d at 1364.

       Accordingly, the motion to dismiss is due to be GRANTED as to all of the retaliation

claims in count two.

       B.     Hostile Work Environment

       An actionable hostile work environment claim requires that the plaintiff

demonstrate the following: (1) she belongs to a protected group; (2) she was subjected to

                                              7
     Case 2:18-cv-00800-ECM-SRW Document 43 Filed 10/31/19 Page 8 of 10



unwelcome harassment; (3) the harassment to which she was subjected was based on a

protected characteristic, here, disability; (4) the harassment affected a term, condition, or

privilege of her employment; and (5) the defendant knew or should have known of the

harassment, but failed to take prompt, remedial action. Cooper v. CLP Corp., 2015 WL

9311964, at *8 (N.D. Ala. 2015), aff'd, 679 F. App'x 851 (11th Cir. 2017). The harassment

must be so severe or pervasive as to have the purpose or effect of unreasonably interfering

with the plaintiff’s work performance or creating an intimidating, hostile, or offensive

environment. Id.

         The Defendants contend that the Plaintiff has failed to allege facts to show that she

was a member of a protected group or that conduct was sufficiently severe or pervasive.

As discussed above, however, the Plaintiff has alleged facts to show that the Defendants,

not just third-parties, regarded her as being impaired by Alzheimer’s.

         In moving for dismissal for lack of allegations of severe or pervasive conduct, the

Defendants have cited a previous amended complaint filed by the Plaintiff. (Doc. 39-

1)(citing Doc. 18). The Defendants argue, based on the allegations of the earlier complaint,

that the Plaintiff has only alleged petty annoyances because the only facts she has alleged

are that she had to drive long distances, she received a lowered employment evaluation,

and her supervisors were questioning her. In the most recent amended complaint, however,

in addition to facts referenced by the Defendants, the Plaintiff has alleged that ADPH

employees “often subjected her to bullying, physical abuse, and verbal abuse.” (Doc. 37 at

¶ 42).



                                               8
     Case 2:18-cv-00800-ECM-SRW Document 43 Filed 10/31/19 Page 9 of 10



       Although the allegations of the third amended complaint go beyond the allegations

identified by the Defendants, to state a claim for hostile work environment, the allegations

must be of severe or pervasive conduct. See Faragher v. City of Boca Raton, 524 U.S. 775,

787 (1998). Furthermore, the Eleventh Circuit Court of Appeals has held that complaints

alleging discrimination must meet the “plausibility standard” of Twombly and Iqbal. See

Edwards v. Prime, Inc., 602 F.3d 1276, 1300 (11th Cir. 2010). “A district court considering

a motion to dismiss shall begin by identifying conclusory allegations that are not entitled

to an assumption of truth-legal conclusions must be supported by factual allegations.”

Randall v. Scott, 610 F.3d 701, 709–10 (11th Cir. 2010).

       An allegation of “bullying, physical abuse, and verbal abuse,” without an

identification of specific facts, is vague and conclusory. See Little v. CRSA, 2017 WL

3431837, at *4 (M.D. Ala. 2017)(rejecting as insufficient a “vague conclusory statement

that . . . comments were routine . . . unsupported by facts.”), aff'd, 744 F. App'x 679 (11th

Cir. 2018); see also Johnson v. Sunshine Rest. Partners, LLC, 2010 WL 11504502, at *2

(S.D. Fla. 2010)(granting motion to dismiss where plaintiff “failed to allege any non-

conclusory facts regarding the harassment or hostile work environment she suffered.”).

       Considering the facts alleged, and disregarding conclusory allegations not entitled

to an assumption of truth, the Court cannot conclude that the Plaintiff has met her burden

to plead a plausible claim of a hostile work environment. The motion to dismiss is due to

be granted as to this claim. See Little, 2017 WL 3431837, at *3 (finding that sexual

harassment hostile work environment failed because the plaintiff failed to sufficiently

allege the claim, even after being given an opportunity to amend her complaint).

                                             9
    Case 2:18-cv-00800-ECM-SRW Document 43 Filed 10/31/19 Page 10 of 10



                                IV.    CONCLUSION

      For the foregoing reasons, it is that the motion to dismiss (Doc. 38) is GRANTED

as to the retaliation claims in count two of the third amended complaint and the hostile

environment claim in count three of the third amended complaint and those claims are

DISMISSED.

      The case will proceed on the claim in count one only.

      DONE this 31st day of October, 2019.

                                 /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE




                                          10
